Citation Nr: 1435658	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-41 289	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a Form 23-22 executed in December 1987, the Veteran named the Paralyzed Veterans of America (PVA) as his authorized representative.  Although a June 2005 letter from the PVA to the Jackson, Mississippi RO notifies VA that they wished to cancel that Form 23-22, the record does not reflect that the PVA provided notice to the Veteran of this cancellation as is required by 38 C.F.R. § 14.631(c).  Therefore, the withdrawal of representation was not valid.  The PVA's continued representation of the Veteran is consistent with the December 2011 letter from the PVA requesting that VA systems be updated to show PVA as the Veteran's authorized representative.  


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, prefaced by a letter from his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for prostate cancer, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for prostate cancer is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


